
	

113 S68 IS: Secure Chemical Facilities Act
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 68
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To enhance the security of chemical facilities and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Chemical Facilities
			 Act.
		2.Findings and purpose
			(a)FindingsCongress finds the following:
				(1)The chemical sector of the United States
			 represents a target that terrorists could exploit to cause consequences,
			 including death, injury, or serious adverse effects to human health, the
			 environment, critical infrastructure, public health, homeland security,
			 national security, and the national economy.
				(2)Chemical facilities that pose such
			 potential consequences and that are vulnerable to terrorist attacks must be
			 protected.
				(3)The Secretary of Homeland Security has
			 statutory authority under section 550 of the Department of Homeland Security
			 Appropriations Act, 2007 (6 U.S.C. 121 note) to regulate the security practices
			 at chemical facilities that are at significant risk of being terrorist
			 targets.
				(4)The Secretary of Homeland Security issued
			 interim final regulations entitled the Chemical Facility Anti-Terrorism
			 Standards, which became effective on June 8, 2007.
				(b)PurposeThe purpose of this Act is to modify and
			 make permanent the authority of the Secretary of Homeland Security to regulate
			 security practices at chemical facilities.
			3.Extension, modification, and recodification
			 of authority of Secretary of Homeland Security to regulate security practices
			 at chemical facilities
			(a)In GeneralThe Homeland Security Act of 2002
			 (6 U.S.C. 101 et
			 seq.) is amended by adding at the end the following:
				
					XXIRegulation of Security Practices at
				Chemical Facilities
						2101.DefinitionsIn this title:
							(1)Academic
				laboratoryThe term
				academic laboratory means a facility or area owned by an
				institution of higher education (as defined under section 101 of the Higher
				Education Act of 1965 (20 U.S.C. 1001)) or a nonprofit
				research institute or teaching hospital that has a formal affiliation with an
				institution of higher education, including photo laboratories, art studios,
				field laboratories, research farms, chemical stockrooms, and preparatory
				laboratories, where relatively small quantities of chemicals and other
				substances, as determined by the Secretary, are—
								(A)used on a nonproduction basis for—
									(i)teaching;
									(ii)research; or
									(iii)diagnostic purposes; and
									(B)stored and used in containers that are
				typically manipulated by 1 person.
								(2)Chemical
				facilityThe term
				chemical facility means any facility—
								(A)at which the owner or operator of the
				facility possesses or plans to possess a substance of concern; or
								(B)that meets other risk-related criteria
				identified by the Secretary.
								(3)Chemical
				facility security performance standardsThe term chemical facility security
				performance standards means risk-based standards established by the
				Secretary under section 2103(c).
							(4)Chemical
				facility terrorist incidentThe term chemical facility terrorist
				incident means any act or attempted act of terrorism or terrorist
				incident committed at, near, or against a chemical facility, including such an
				act that involves—
								(A)the release of a substance of concern from
				a chemical facility;
								(B)the theft, misappropriation, or misuse of a
				substance of concern from a chemical facility; or
								(C)the sabotage of a chemical facility or a
				substance of concern at a chemical facility.
								(5)Covered
				chemical facilityThe term
				covered chemical facility means a chemical facility that the
				Secretary determines meets the criteria under section 2102(b)(1).
							(6)Covered
				individualThe term
				covered individual means a permanent, temporary, full-time, or
				part-time employee of a covered chemical facility or an employee of an entity
				with which the covered chemical facility has entered into a contract who is
				performing responsibilities at the covered chemical facility pursuant to the
				contract.
							(7)Employee
				representativeThe term
				employee representative means the representative of a certified or
				recognized bargaining agent engaged in a collective bargaining relationship
				with the owner or operator of a chemical facility.
							(8)EnvironmentThe term environment has the
				meaning given the term in section 101 of the Comprehensive Environmental
				Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601).
							(9)Method to
				reduce the consequences of a terrorist attackThe term method to reduce the
				consequences of a terrorist attack means a measure used at a chemical
				facility that reduces or eliminates the potential consequences of a chemical
				facility terrorist incident, including—
								(A)the elimination or reduction in the amount
				of a substance of concern possessed or planned to be possessed by an owner or
				operator of a covered chemical facility through the use of alternate
				substances, formulations, or processes;
								(B)the modification of pressures,
				temperatures, or concentrations of a substance of concern; and
								(C)the reduction or elimination of onsite
				handling of a substance of concern through improvement of inventory control or
				chemical use efficiency.
								(10)Owner or
				operatorThe term owner
				or operator with respect to a facility means—
								(A)the person who owns the facility;
								(B)the person who has responsibility for daily
				operation of the facility; and
								(C)the person who leases the facility.
								(11)PersonThe term person—
								(A)means an individual, trust, firm, joint
				stock company, corporation (including a government corporation), partnership,
				association, State, municipality, commission, political subdivision of a State,
				or interstate body; and
								(B)includes each department, agency, or
				instrumentality of the United States.
								(12)Protected Information
								(A)In generalThe term protected information
				includes—
									(i)security vulnerability assessments and site
				security plans, including any assessment required under section 2111;
									(ii)portions of the following documents,
				records, orders, notices, or letters that the Secretary has determined by
				regulation would be detrimental to chemical facility security if disclosed and
				that are developed by the Secretary or the owner or operator of a covered
				chemical facility for the purposes of this title—
										(I)documents directly related to the review
				and approval or disapproval of a security vulnerability assessment or site
				security plan under this title by the Secretary;
										(II)documents directly related to an inspection
				or audit under this title;
										(III)an order, notice, or letter regarding the
				compliance of a covered chemical facility with this title;
										(IV)information or a document or record
				required to be provided to or created by the Secretary under subsection (b) or
				(c) of section 2102; and
										(V)a document directly related to a security
				drill or training exercise, security threat or breach of security, or
				maintenance, calibration, or testing of security equipment; and
										(iii)any other information, document, or record
				developed exclusively for the purposes of this title that the Secretary has
				determined, by rule, would, if disclosed, be detrimental to chemical facility
				security.
									(B)ExclusionsThe term protected information
				does not include—
									(i)information, other than a security
				vulnerability assessment or site security plan, that the Secretary has
				determined, by rule, to be—
										(I)appropriate to describe compliance by a
				chemical facility with this title and the implementation of this title by the
				Secretary; and
										(II)not detrimental to chemical facility
				security if disclosed; or
										(ii)information, whether or not also contained
				in a security vulnerability assessment, site security plan, or in a document,
				record, order, notice, or letter, or portion thereof, described in clause (ii)
				or (iii) of subparagraph (A), that is obtained from another source with respect
				to which the Secretary has not made a determination under either clause,
				including—
										(I)information that is required to be made
				publicly available under any other provision of law; and
										(II)information that a chemical facility has
				lawfully disclosed other than in a submission to the Secretary under this
				title.
										(13)ReleaseThe term release means any
				spilling, leaking, pumping, pouring, emitting, emptying, discharging,
				injecting, escaping, leaching, dumping, or disposing into the environment
				(including the abandonment or discarding of barrels, containers, and other
				closed receptacles containing any hazardous substance or pollutant or
				contaminant).
							(14)Security
				vulnerability assessmentThe term security vulnerability
				assessment means an assessment described in section
				2103(a)(1)(B)(i).
							(15)Site security
				planThe term site security plan means a plan
				described in section 2103(a)(1)(B)(ii).
							(16)Substance of
				concernThe term
				substance of concern means a chemical substance in quantity and
				form that is designated by the Secretary under section 2102(a).
							2102.Risk-based designation and ranking of
				chemical facilities
							(a)Substances of Concern
								(1)Designation by the secretaryThe Secretary may—
									(A)designate any chemical substance as a
				substance of concern; and
									(B)establish and adjust the threshold quantity
				for each chemical substance designated under subparagraph (A).
									(2)Matters for considerationIn designating a chemical substance or
				establishing or adjusting the threshold quantity for a chemical substance under
				paragraph (1), the Secretary shall consider the potential extent of death,
				injury, and serious adverse effects to human health, the environment, critical
				infrastructure, public health, homeland security, national security, and the
				national economy that could result from a chemical facility terrorist incident
				involving the chemical substance.
								(b)List of covered chemical
				facilities
								(1)Criteria for list of
				facilitiesThe Secretary may
				designate a chemical facility as a covered chemical facility if the Secretary
				determines the chemical facility is a sufficient security risk based on—
									(A)the potential threat or likelihood that the
				chemical facility will be a target of a chemical facility terrorist
				incident;
									(B)the potential extent and likelihood of
				death, injury, or serious adverse effects to human health, the environment,
				critical infrastructure, public health, homeland security, national security,
				or the national economy that could result from a chemical facility terrorist
				incident at the chemical facility; and
									(C)the proximity of the chemical facility to
				large population centers.
									(2)ListThe Secretary shall maintain a list of
				covered chemical facilities that the Secretary designates under subparagraph
				(A).
								(3)Submission of informationIn making a determination whether to
				designate a chemical facility as a covered chemical facility under paragraph
				(1), the Secretary may require the submission of information from an owner or
				operator of a chemical facility with respect to the quantities of substances of
				concern that the owner or operator possesses or plans to possess.
								(c)Assignment of Covered Chemical Facilities
				to Risk-Based Tiers
								(1)AssignmentThe Secretary shall assign each covered
				chemical facility to 1 of 4 risk-based tiers, as established by the Secretary,
				with tier 1 representing the highest degree of risk and tier 4 representing the
				lowest degree of risk.
								(2)Provision of informationThe owner or operator of a covered chemical
				facility shall provide, at the request of the Secretary, any information in
				addition to information required by the Secretary under subsection (b)(3) that
				may be necessary for the Secretary to assign the chemical facility to the
				appropriate tier under paragraph (1).
								(3)Notification
									(A)In
				generalNot later than 60
				days after the date on which the Secretary determines that a chemical facility
				is a covered chemical facility or is no longer a covered chemical facility or
				changes the tier assignment of a covered chemical facility under paragraph (1),
				the Secretary shall notify the owner or operator of the chemical facility of
				the determination or change.
									(B)Required
				informationA notification
				made by the Secretary under subparagraph (A) shall include—
										(i)the reason for the determination or change
				described in subparagraph (A); and
										(ii)upon the request of the owner or operator
				of a covered chemical facility—
											(I)the number of individuals at risk of death,
				injury, or severe adverse effects to human health as a result of a worst case
				chemical facility terrorist incident at the covered chemical facility;
											(II)information relating to why the covered
				chemical facility is considered critical; and
											(III)the proximity or interrelationship of the
				covered chemical facility to other critical infrastructure.
											(d)Requirement for reviewThe Secretary—
								(1)shall periodically review—
									(A)the designation of a chemical substance as
				a substance of concern and the threshold quantity for the substance under
				subsection (a)(1); and
									(B)whether a chemical facility meets the
				criteria under subsection (b)(1); and
									(2)may, at any time, determine whether a
				chemical facility is a covered chemical facility or change the tier to which
				the covered chemical facility is assigned under subsection (c)(1).
								(e)Provision of threat-Related
				informationThe Secretary
				shall provide to the owner or operator or security officer of a covered
				chemical facility threat information relating to probable threats to the
				covered chemical facility and methods that could be used in a chemical facility
				terrorist incident in order to assist the owner or operator in effectively
				assessing the vulnerabilities to the covered chemical facility.
							2103.Security vulnerability assessments and site
				security plans
							(a)In general
								(1)RequirementThe Secretary shall—
									(A)establish standards, protocols, and
				procedures for security vulnerability assessments and site security plans
				required for covered chemical facilities under this paragraph;
									(B)require the owner or operator of each
				covered chemical facility to—
										(i)conduct and submit to the Secretary an
				assessment of the vulnerability of the covered chemical facility to a range of
				chemical facility terrorist incidents, including an incident that results in a
				worst-case release of a substance of concern;
										(ii)prepare, implement, and submit to the
				Secretary a site security plan for the covered chemical facility that addresses
				the security vulnerability assessment and meets the risk-based chemical
				security performance standards established under subsection (c);
										(iii)in developing the security vulnerability
				assessment and site security plan, include participation by—
											(I)not less than 1 supervisory employee of the
				covered chemical facility;
											(II)not less than 1 nonsupervisory employee of
				the covered chemical facility; and
											(III)not less than 1 employee representative
				from each bargaining agent at the covered chemical facility, if any; and
											(iv)include, with the submission of the
				security vulnerability assessment and the site security plan of the covered
				chemical facility, a signed statement by the owner or operator of the covered
				chemical facility that certifies that the submission is provided to the
				Secretary with knowledge of the possible penalties under section 2107;
										(C)set deadlines, by tier, for the completion
				of security vulnerability assessments and site security plans;
									(D)upon request, as necessary, and to the
				extent that resources permit, provide technical assistance to a covered
				chemical facility conducting a security vulnerability assessment or site
				security plan;
									(E)establish specific deadlines and
				requirements for the submission by a covered chemical facility of information
				describing—
										(i)any change in the use by the covered
				chemical facility of more than a threshold amount of any substance of concern
				that may affect the requirements of the covered chemical facility under this
				title; or
										(ii)any material modification to the operations
				or site of the covered chemical facility that may affect the security
				vulnerability assessment or site security plan submitted by the covered
				chemical facility;
										(F)require the owner or operator of a covered
				chemical facility to review and resubmit a security vulnerability assessment or
				site security plan not less frequently than once every 5 years;
									(G)not later than 180 days after the date on
				which the Secretary receives a security vulnerability assessment or site
				security plan under this paragraph—
										(i)review and approve or disapprove the
				security vulnerability assessment or site security plan; and
										(ii)notify the covered chemical facility of the
				approval or disapproval; and
										(H)establish, as appropriate, modified or
				separate standards, protocols, and procedures for security vulnerability
				assessments and site security plans for covered chemical facilities that are
				also academic laboratories.
									(2)Inherently governmental
				functionThe approval or
				disapproval of a security vulnerability assessment or site security plan by the
				Secretary under this section is an inherently governmental function.
								(b)Participation in preparation of security
				vulnerability assessments or site security plansAny person selected by the owner or
				operator of a covered chemical facility or by a certified or recognized
				bargaining agent of a covered chemical facility to participate in the
				development of the security vulnerability assessment or site security plan for
				the covered chemical facility shall be permitted to participate if the person
				possesses knowledge, experience, training, or education relevant to the portion
				of the security vulnerability assessment or site security plan on which the
				person is participating.
							(c)Chemical
				facility security performance standardsThe Secretary shall
				establish risk-based performance standards to ensure or enhance the security of
				a covered chemical facility against a chemical facility terrorist incident that
				are designed to address—
								(1)restricting the area perimeter of the
				covered chemical facility;
								(2)securing site assets;
								(3)screening and controlling access to the
				covered chemical facility and to restricted areas within the covered chemical
				facility by screening or inspecting individuals and vehicles as they enter,
				including—
									(A)measures to deter the unauthorized
				introduction of dangerous substances and devices that may facilitate a chemical
				facility terrorist incident or actions having serious negative consequences for
				the population surrounding the covered chemical facility; and
									(B)measures implementing a regularly updated
				identification system that checks the identification of covered chemical
				facility personnel and other persons seeking access to the covered chemical
				facility and that discourages abuse through established disciplinary
				measures;
									(4)methods to deter, detect, and delay a
				chemical facility terrorist incident, creating sufficient time between
				detection of a chemical facility terrorist incident and the point at which the
				chemical facility terrorist incident becomes successful, including measures
				to—
									(A)deter vehicles from penetrating the
				perimeter of the covered chemical facility, gaining unauthorized access to
				restricted areas, or otherwise presenting a hazard to potentially critical
				targets;
									(B)deter chemical facility terrorist incidents
				through visible, professional, well-maintained security measures and systems,
				including—
										(i)security personnel;
										(ii)detection systems;
										(iii)barriers and barricades; and
										(iv)hardened or reduced value targets;
										(C)detect chemical facility terrorist
				incidents at early stages through—
										(i)counter-surveillance at the site of the
				covered chemical facility;
										(ii)frustration of opportunity to observe
				potential targets;
										(iii)site surveillance and sensing systems;
				and
										(iv)barriers and barricades; and
										(D)delay a chemical facility terrorist
				incident for a sufficient period of time so as to allow appropriate response
				through—
										(i)onsite security response;
										(ii)barriers and barricades;
										(iii)hardened targets; and
										(iv)well-coordinated response planning;
										(5)securing and monitoring the shipping,
				receipt, and storage of a substance of concern for the covered chemical
				facility;
								(6)deterring theft or diversion of a substance
				of concern;
								(7)deterring insider sabotage;
								(8)deterring cyber sabotage, including by
				preventing unauthorized onsite or remote access to critical process controls,
				including—
									(A)supervisory control and data acquisition
				systems;
									(B)distributed control systems;
									(C)process control systems;
									(D)industrial control systems;
									(E)critical business systems; and
									(F)other sensitive computerized
				systems;
									(9)developing and conducting exercises of an
				internal emergency plan for owners, operators, and covered individuals for a
				covered chemical facility for responding to chemical facility terrorist
				incidents at the covered chemical facility, including providing appropriate
				information to any local emergency planning committee, State emergency response
				commission, local law enforcement officials, and emergency response providers
				to ensure an effective, collective response to terrorist incidents;
								(10)maintaining effective monitoring,
				communications, and warning systems, including—
									(A)measures designed to ensure that security
				systems and equipment are in good working order and inspected, tested,
				calibrated, and otherwise maintained;
									(B)measures designed to regularly test
				security systems, note deficiencies, correct for detected deficiencies, and
				record results so that the results are available for inspection by the
				Secretary; and
									(C)measures to allow the chemical facility to
				promptly identify and respond to security system and equipment failures or
				malfunctions;
									(11)ensuring mandatory annual security
				training, exercises, and drills of covered chemical facility personnel
				appropriate to their roles, responsibilities, and access to a substance of
				concern, including participation by local law enforcement agencies, and local
				emergency response providers, and appropriate supervisory and non-supervisory
				facility employees and employee representatives, if any;
								(12)performing personnel surety for individuals
				with access to restricted areas or critical assets by conducting appropriate
				background checks and ensuring appropriate credentials for unescorted visitors
				and covered chemical facility personnel, including permanent and part-time
				personnel, temporary personnel, and contract personnel, including—
									(A)measures designed to verify and validate
				identity;
									(B)measures designed to check criminal
				history;
									(C)measures designed to verify and validate
				legal authorization to work; and
									(D)measures designed to identify individuals
				with terrorist ties;
									(13)escalating the level of protective measures
				for periods of elevated threat;
								(14)specific threats, vulnerabilities, or risks
				identified by the Secretary for the covered chemical facility;
								(15)reporting of significant security incidents
				to the Secretary and to appropriate local law enforcement officials;
								(16)identifying, investigating, reporting, and
				maintaining records of significant security incidents and suspicious activities
				at or near the covered chemical facility;
								(17)establishing 1 or more officials and an
				organization responsible for—
									(A)security;
									(B)compliance with the standards established
				under this subsection;
									(C)serving as the point of contact for
				incident management purposes with Federal agencies, agencies of State or local
				government (including law enforcement agencies), and emergency response
				providers; and
									(D)coordination with Federal agencies,
				agencies of State or local government (including law enforcement agencies), and
				emergency response providers regarding plans and security measures for the
				collective response to a chemical facility terrorist incident;
									(18)maintaining appropriate records relating to
				the security of the covered chemical facility, including a copy of the most
				recent security vulnerability assessment and site security plan, at the covered
				chemical facility;
								(19)assessing and, as appropriate, using
				methods to reduce the consequences of a terrorist attack;
								(20)methods to recover or mitigate the release
				of a substance of concern in the event of a chemical facility terrorist
				incident;
								(21)methods to
				mitigate the risks of exposure to chemical agents by maintaining an adequate
				supply of equipment and products to provide for decontamination procedures
				designed to neutralize the chemical agents; and
								(22)any additional security performance
				standards the Secretary may specify.
								(d)Risk-Based chemical security performance
				standards
								(1)In
				generalThe Secretary shall
				establish risk-based chemical security performance standards for the site
				security plans required to be submitted by covered chemical facilities under
				subsection (a).
								(2)RequirementsIn establishing the risk-based chemical
				security performance standards under paragraph (1), the Secretary shall—
									(A)require separate and, as appropriate,
				increasingly stringent risk-based chemical security performance standards for
				site security plans as the level of risk associated with the tier increases;
				and
									(B)permit each covered chemical facility that
				submits a site security plan to select a combination of security measures that
				satisfy the risk-based chemical security performance standards established by
				the Secretary under this subsection.
									(e)Collocated chemical
				facilitiesThe Secretary may
				allow an owner or operator of a covered chemical facility that is located
				geographically close, as determined by the Secretary, to another covered
				chemical facility to develop and implement coordinated security vulnerability
				assessments and site security plans.
							(f)Alternate security programs as component of
				security vulnerability assessment and site security plan
								(1)Acceptance of programAt the request of an owner or operator of a
				covered chemical facility, the Secretary may accept an alternate security
				program submitted by the owner or operator as a component of the security
				vulnerability assessment or site security plan required under this section, if
				the Secretary determines that the alternate security program, in combination
				with other components of the security vulnerability assessment and site
				security plan submitted by the owner or operator of the covered chemical
				facility—
									(A)meets the requirements under this title and
				the regulations promulgated under this title;
									(B)provides the level of security that is
				equivalent to the level of security required under this title and the
				regulations promulgated under this title; and
									(C)includes employee participation as required
				under subsection (a)(1)(B)(iii).
									(2)Secretarial review requiredNothing in this subsection shall relieve
				the Secretary of the obligation to—
									(A)review a security vulnerability assessment
				or site security plan submitted by a covered chemical facility under this
				section; and
									(B)approve or disapprove the security
				vulnerability assessment or site security plan on an individual basis according
				to the deadlines established under subsection (a).
									(3)Obligations of covered chemical facility
				unaffectedNothing in this
				subsection shall relieve a covered chemical facility of the obligation and
				responsibility to comply with any requirement under this title.
								(4)Personnel surety alternate security
				programUpon application from
				a nonprofit personnel surety accrediting organization acting on behalf of, and
				with written authorization from, the owner or operator of a covered chemical
				facility, the Secretary may accept a personnel surety alternate security
				program that—
									(A)meets the requirements of section 2115;
				and
									(B)provides for a background check process
				that is—
										(i)expedited, affordable, reliable, and
				accurate;
										(ii)fully protective of the rights of covered
				individuals through procedures that are consistent with the privacy protections
				available under the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.); and
										(iii)a single background check consistent with a
				risk-based tiered program.
										(g)Other authorities
								(1)Regulation of maritime facilities
									(A)Risk-Based TieringThe owner or operator of a chemical
				facility required to submit a facility security plan under
				section
				70103(c) of title 46, United States Code, shall be required to
				submit information to the Secretary necessary to—
										(i)determine whether to designate the chemical
				facility as a covered chemical facility; and
										(ii)assign the chemical facility to a
				risk-based tier under section 2102 of this title.
										(B)Additional MeasuresSubject to subparagraph (C), in the case of
				a facility for which a facility security plan is required to be submitted under
				section
				70103(c) of title 46, United States Code, that is designated as
				a covered chemical facility, the Commandant of the Coast Guard, after
				consultation with the Secretary, shall require the owner or operator of the
				facility to update the security vulnerability assessments and facility security
				plans required under
				section
				70103(c) of title 46, United States Code, if necessary, to
				ensure a level of security for substances of concern that is equivalent to the
				level of security required by regulations promulgated under this title,
				including the requirements under section 2111, in the same manner as other
				covered chemical facilities in this title.
									(C)Personnel surety
										(i)ExceptionThe owner or operator of a covered chemical
				facility that has a facility security plan approved under
				section
				70103(c) of title 46, United States Code, shall not be required
				to update or amend the facility security plan in order to meet the requirements
				under section 2115 of this title.
										(ii)Equivalent accessAn individual described in section
				2115(b)(1)(B) who has been granted access to restricted areas or critical
				assets by the owner or operator of a facility for which a facility security
				plan is required to be submitted under
				section
				70103(c) of title 46, United States Code, may be considered by
				the owner or operator to have satisfied the requirement for passing a security
				background check required under section 2115 for purposes of granting the
				individual access to restricted areas or critical assets of a covered chemical
				facility that is owned or operated by the same owner or operator.
										(D)Information Sharing and
				ProtectionNotwithstanding
				section
				70103(d) of title 46, United States Code, the Commandant of the
				Coast Guard, after consultation with the Secretary, shall apply the information
				sharing and protection requirements in section 2110 of this title to a facility
				described in subparagraph (B).
									(E)EnforcementThe Secretary shall establish, by rule,
				procedures to ensure that an owner or operator of a covered chemical facility
				that is required to update the security vulnerability assessment and facility
				security plan for the covered chemical facility under subparagraph (B) is in
				compliance with this title.
									(F)Formal agreementThe Secretary shall—
										(i)require the Office of Infrastructure
				Protection and the Coast Guard to enter into a formal agreement detailing the
				respective roles and responsibilities of the Office of Infrastructure
				Protection and the Coast Guard in carrying out this title, which shall ensure
				that the enforcement and compliance requirements under this title and
				section
				70103 of title 46, United States Code, are not conflicting or
				duplicative; and
										(ii)designate the agency responsible for
				enforcing this title with respect to covered chemical facilities for which
				facility security plans are required to be submitted under
				section
				70103(c) of title 46, United States Code, consistent with the
				requirements of subparagraphs (B) and (D).
										(2)Coordination of storage licensing or
				permitting requirementIn the
				case of any storage required to be licensed or permitted under
				chapter 40 of title 18,
				United States Code, the Secretary shall prescribe the rules and regulations for
				the implementation of this section, with the concurrence of the Attorney
				General, and avoid unnecessary duplication of regulatory requirements.
								(h)Role of employees
								(1)Description of role requiredA site security plan for an owner or
				operator of a covered chemical facility shall describe the roles or
				responsibilities that covered individuals are expected to perform to deter or
				respond to a chemical facility terrorist incident.
								(2)Annual training for employees
									(A)In
				generalThe owner or operator
				of a covered chemical facility shall annually provide each covered individual
				with a role or responsibility referred to in paragraph (1) at the covered
				chemical facility with not less than 8 hours of training.
									(B)RequirementsThe training required under subparagraph
				(A) shall, as relevant to the role or responsibility of the covered
				individual—
										(i)include an identification and discussion of
				substances of concern;
										(ii)include a discussion of possible
				consequences of a chemical facility terrorist incident;
										(iii)review and include exercises of the site
				security plan of the covered chemical facility, including any requirements for
				differing threat levels;
										(iv)include a review of information protection
				requirements;
										(v)include a discussion of physical and cyber
				security equipment, systems, and methods used to achieve chemical security
				performance standards;
										(vi)allow training with other relevant
				participants, including Federal employees, employees of a State or local
				government, and emergency response providers, where appropriate;
										(vii)use national voluntary consensus standards,
				chosen jointly with employee representatives, if any;
										(viii)allow instruction through government
				training programs, chemical facilities, academic institutions, nonprofit
				organizations, industry and private organizations, employee organizations, and
				other relevant entities that provide such training;
										(ix)use multiple training media and
				methods;
										(x)include a discussion of appropriate
				emergency response procedures, including procedures to mitigate the effects of
				a chemical facility terrorist incident; and
										(xi)include review
				and discussion of methods to reduce the consequences of a terrorist attack that
				are applicable to the covered chemical facility.
										(3)Equivalent trainingAn owner or operator of a covered chemical
				facility may satisfy the training requirement described in clause (i), (ii),
				(iii), (iv), (v), or (x) of subparagraph (2)(B) for a covered individual with
				roles or responsibilities under paragraph (1) through training that the owner
				or operator certifies is equivalent, in a manner prescribed by the
				Secretary.
								(4)Worker training grant program
									(A)AuthorityThe Secretary may make grants to, and enter
				into cooperative agreements with, eligible entities to provide for the training
				and education of—
										(i)covered individuals with roles or
				responsibilities described in paragraph (1); and
										(ii)emergency response providers who would
				respond to a chemical facility terrorist incident.
										(B)AdministrationThe Secretary shall seek to enter into an
				agreement with the Director of the National Institute for Environmental Health
				Sciences, or with the head of another Federal or State agency, to make and
				administer grants or cooperative agreements under this paragraph.
									(C)Use of fundsAmounts provided under this paragraph shall
				be used to provide for the training and education of covered individuals with
				roles or responsibilities described in paragraph (1) and emergency response
				providers, including—
										(i)the annual mandatory training specified in
				paragraph (2); and
										(ii)other appropriate training to protect
				nearby persons, property, critical infrastructure, or the environment from the
				effects of a chemical facility terrorist incident.
										(D)Eligible entitiesIn this paragraph, the term eligible
				entity means a nonprofit organization with demonstrated experience in
				implementing and operating successful health and safety or security training
				programs for employees or emergency response providers.
									(E)Presumption of Congress relating to
				competitive procedures
										(i)PresumptionIt is the presumption of Congress that
				grants awarded under this paragraph will be awarded using competitive
				procedures based on merit.
										(ii)Report to CongressIf the Secretary awards grants under this
				paragraph without using competitive procedures, the Secretary shall submit to
				Congress a report explaining why competitive procedures were not used.
										(i)State, Regional, or Local governmental
				entitiesA covered chemical
				facility may not be required under the law of a State or local government to
				provide a security vulnerability assessment or site security plan to any entity
				of a State, regional government, or local government entity solely based on the
				requirement under subsection (a) that the covered chemical facility submit a
				security vulnerability assessment or site security plan to the
				Secretary.
							2104.Site inspections
							(a)Right
				of EntryFor purposes of
				carrying out this title, the Secretary shall have, at a reasonable time and on
				presentation of credentials, a right of entry to, on, or through any property
				of a covered chemical facility or any property on which any record required to
				be maintained under this section is located.
							(b)Inspections and verifications
								(1)In generalThe Secretary shall, at such time and place
				as the Secretary determines to be reasonable and appropriate, conduct security
				inspections and verifications of a covered chemical facility.
								(2)RequirementsTo ensure and evaluate compliance with this
				title, including any regulations or requirements adopted by the Secretary in
				furtherance of the purposes of this title, in conducting an inspection or
				verification under paragraph (1), the Secretary shall have access to the
				owners, operators, employees, and employee representatives, if any, of a
				covered chemical facility.
								(c)Unannounced inspections
								(1)In
				generalIn addition to any
				inspection conducted under subsection (b), the Secretary shall conduct
				unannounced facility inspections of covered chemical facilities assigned to
				tier 1 or tier 2 under section 2102(c)(1).
								(2)RequirementsThe inspections required under this
				subsection shall be—
									(A)conducted without prior notice to the
				owner, operator, or any employee of the covered chemical facility;
									(B)designed to evaluate at the covered
				chemical facility undergoing inspection—
										(i)the ability of the covered chemical
				facility to prevent a chemical facility terrorist incident that the site
				security plan of the covered chemical facility is intended to prevent;
										(ii)the ability of the covered chemical
				facility to protect against security threats that are required to be addressed
				by the site security plan of the covered chemical facility; and
										(iii)any weaknesses in the site security plan of
				the covered chemical facility;
										(C)conducted so as not to affect the actual
				security, physical integrity, safety, or regular operations of the covered
				chemical facility or the employees of the covered chemical facility while the
				inspection is conducted; and
									(D)conducted—
										(i)every 2 years in the case of a covered
				chemical facility assigned to tier 1; and
										(ii)every 4 years in the case of a covered
				chemical facility assigned to tier 2.
										(d)Chemical facility inspectors
				authorizedDuring fiscal
				years 2014 and 2015, and subject to the availability of appropriations, the
				Secretary shall increase by not less than 100 the total number of chemical
				facility inspectors within the Department to ensure compliance with this
				title.
							(e)Confidential communicationsThe Secretary shall offer non-supervisory
				employees of a covered chemical facility the opportunity to confidentially
				communicate information relevant to the compliance or noncompliance of the
				employer with this title, including compliance or noncompliance with any
				regulation or requirement adopted by the Secretary under this title.
							(f)Right To
				accompany during physical inspectionIf a representative of the owner or
				operator of a covered chemical facility will accompany the Secretary on a
				physical inspection of the covered chemical facility, an employee
				representative of each certified or recognized bargaining agent at the covered
				chemical facility, if any, or, if none, a nonsupervisory employee, shall be
				offered the opportunity to accompany the Secretary during the physical
				inspection to aid in the inspection.
							2105.Records
							(a)Request for recordsFor purposes of carrying out this title,
				the Secretary may require submission of, or upon presentation of credentials
				and at reasonable times may obtain access to and copy, any records, including
				any records maintained in electronic format, necessary for reviewing or
				analyzing a security vulnerability assessment, or site security plan submitted
				under section 2103, or for assessing the implementation of a site security
				plan.
							(b)Proper handling of recordsThe Secretary shall ensure that any records
				accessed under subsection (a) are handled and secured appropriately in
				accordance with section 2110.
							2106.Timely sharing of threat
				information
							(a)Responsibilities of SecretaryUpon the receipt of information concerning
				a threat that is relevant to a certain covered chemical facility, the Secretary
				shall provide the information in a timely manner, to the maximum extent
				practicable under applicable authority and in the interests of national
				security, to—
								(1)the owner, operator, or security officer of
				the covered chemical facility;
								(2)a representative of each recognized or
				certified bargaining agent at the covered chemical facility, if any; and
								(3)relevant authorities of State or local
				government, including the State Homeland Security Advisor, if any.
								(b)Responsibilities of owner or
				operatorThe Secretary shall
				require the owner or operator of a covered chemical facility to provide to the
				Secretary in a timely manner, information concerning—
								(1)a threat about any significant security
				incident or threat to the covered chemical facility; or
								(2)any intentional or unauthorized penetration
				of the physical security or cyber security of the covered chemical facility,
				whether successful or unsuccessful.
								2107.Enforcement
							(a)Review of security vulnerability assessment
				and site security plan
								(1)DisapprovalThe Secretary shall disapprove a security
				vulnerability assessment or site security plan submitted under this title if
				the Secretary determines that—
									(A)the security vulnerability assessment or
				site security plan does not comply with the standards, protocols, or procedures
				under section 2103(a)(1)(A); or
									(B)in the case of a site security plan—
										(i)the site security plan or the
				implementation of the site security plan is insufficient to address
				vulnerabilities identified in a security vulnerability assessment, site
				inspection, or unannounced inspection of the covered chemical facility;
				or
										(ii)the site security plan fails to meet all
				applicable chemical facility security performance standards.
										(2)Notification of disapprovalIf the Secretary disapproves the security
				vulnerability assessment or site security plan submitted by a covered chemical
				facility under this title or the implementation of a site security plan by a
				covered chemical facility, the Secretary shall provide the owner or operator of
				the covered chemical facility a written notification of the disapproval not
				later than 14 days after the date on which the Secretary disapproves the
				security vulnerability assessment or site security plan, which shall—
									(A)include a clear explanation of deficiencies
				in the security vulnerability assessment, site security plan, or implementation
				of the site security plan; and
									(B)require the owner or operator of the
				covered chemical facility to—
										(i)revise the security vulnerability
				assessment or site security plan to address any deficiencies; and
										(ii)by such date as the Secretary determines is
				appropriate, submit the revised security vulnerability assessment or site
				security plan to the Secretary.
										(b)Remedies
								(1)Order for complianceIf the Secretary determines that an owner
				or operator of a covered chemical facility has violated or is in violation of
				any requirement of this title or has failed or is failing to address any
				deficiencies in the security vulnerability assessment, site security plan, or
				implementation of the site security plan for the covered chemical facility by
				such date as designated by the Secretary, the Secretary may—
									(A)after providing notice to the owner or
				operator and an opportunity, in accordance with the regulations issued under
				this title, for the owner or operator to seek review by the Department of the
				determination of the Secretary, issue an order assessing an administrative
				penalty of not more than $25,000 for each day before, on, or after the date of
				the order that the violation occurs or for each day after the date of the order
				that a failure to comply continues, requiring compliance immediately or within
				a specified time period, or both; or
									(B)in a civil action, obtain appropriate
				equitable relief, a civil penalty of not more than $25,000 for each day before,
				on, or after the date of the order that the violation occurs or for each day
				after the date of the order that a failure to comply continues, or both.
									(2)Order to cease operationsIf the Secretary determines that an owner
				or operator of a covered chemical facility continues to be in noncompliance
				after an order for compliance is issued under paragraph (1), the Secretary may
				issue an order to the owner or operator to cease operations at the covered
				chemical facility until the Secretary determines the owner or operator is in
				compliance.
								(c)Applicability of penaltiesA penalty under subsection (b)(1) may be
				imposed for any violation of this title, including a violation of the
				whistleblower protections under section 2108.
							2108.Whistleblower protections
							(a)Establishment
								(1)In
				generalThe Secretary shall
				establish and provide information to the public regarding a process by which an
				individual may submit a report to the Secretary regarding problems,
				deficiencies, or vulnerabilities at a covered chemical facility associated with
				the risk of a chemical facility terrorist incident.
								(2)Confidentiality
									(A)In
				generalThe Secretary shall
				keep confidential the identity of any individual who submits a report under
				this subsection.
									(B)Compliance with
				section 2110A report
				submitted under this subsection shall be treated as protected information under
				section 2110 to the extent that the report does not consist of publicly
				available information.
									(3)Acknowledgment of receiptIf a report submitted under this subsection
				identifies the individual submitting the report, the Secretary shall respond
				promptly to the individual to acknowledge receipt of the report.
								(4)Steps to address problemsThe Secretary shall—
									(A)review and consider the information
				provided in a report submitted under this subsection; and
									(B)as necessary, take appropriate steps under
				this title to address any problem, deficiency, or vulnerability identified in
				the report.
									(b)Retaliation prohibited
								(1)ProhibitionAn owner or operator of a covered chemical
				facility, for-profit or nonprofit corporation, association, or any contractor,
				subcontractor or agent thereof, may not discharge an employee or otherwise
				discriminate against an employee with respect to compensation of the employee,
				terms, conditions, or other privileges of employment because the employee (or
				any individual acting on behalf of the employee)—
									(A)notified the Secretary, the owner or
				operator of a covered chemical facility, or the employer of the employee of an
				alleged violation of this title, including notification of such an alleged
				violation through communications related to carrying out the job duties of the
				employee;
									(B)refused to participate in any conduct that
				the employee reasonably believes is in noncompliance with a requirement under
				this title, if the employee has identified the alleged noncompliance to the
				employer;
									(C)testified before or otherwise provided
				information relevant for Congress or for any Federal or State proceeding
				regarding any provision (or proposed provision) of this title;
									(D)commenced, caused to be commenced, or is
				about to commence or cause to be commenced a proceeding under this
				title;
									(E)testified, or is about to testify, in a
				proceeding under this title; or
									(F)assisted or participated, or is about to
				assist or participate, in any manner in a proceeding under this title or in any
				other action to carry out the purposes of this title.
									(2)Enforcement action
									(A)In
				generalAn employee covered
				by this section who alleges discrimination by an employer in violation of
				paragraph (1) may bring an action governed by the rules and procedures, legal
				burdens of proof, and remedies applicable under subsections (d) through (h) of
				section
				20109 of title 49, United States Code.
									(B)District court
				reviewAn employee who brings
				an action under subparagraph (A) may seek review by a district court of the
				United States as set forth in subsection (d)(3) of
				section
				20109 of title 49, United States Code not later than 90 days
				after receiving a written final determination by the Secretary of Labor.
									(3)Prohibited personnel practices affecting
				the Department
									(A)In generalNotwithstanding any other provision of law,
				an individual holding or applying for a position within the Department shall be
				covered by—
										(i)paragraphs (1), (8), and (9) of
				section
				2302(b) of title 5, United States Code;
										(ii)any provision of law implementing paragraph
				(1), (8), or (9) of section 2302(b) of title 5, United
				States Code, by providing any right or remedy available to an employee or
				applicant for employment in the civil service; and
										(iii)any rule or regulation prescribed under
				paragraph (1), (8), or (9) of
				section
				2302(b) of title 5, United States Code.
										(B)Rule of constructionNothing in this paragraph shall be
				construed to affect any rights, apart from those referred to in subparagraph
				(A), to which an individual described in subparagraph (A) might otherwise be
				entitled to under law.
									2109.Federal preemptionThis title does not preclude or deny any
				right of any State or unit of local government to adopt or enforce any
				regulation, requirement, or standard of performance with respect to a covered
				chemical facility that is more stringent than a regulation, requirement, or
				standard of performance issued under this title, or otherwise impair any right
				or jurisdiction of any State or unit of local government with respect to
				covered chemical facilities within the State or unit of local
				government.
						2110.Protection of information
							(a)Prohibition of public disclosure of
				protected informationProtected information—
								(1)shall be exempt from disclosure under
				section
				552 of title 5, United States Code; and
								(2)shall not be made available under the law
				of any State or local government requiring disclosure of information or
				records.
								(b)Information sharing
								(1)In generalThe Secretary shall prescribe such
				regulations, and may issue such orders, as necessary to prohibit the
				unauthorized disclosure of protected information.
								(2)Sharing of protected information
									(A)In
				generalThe regulations
				prescribed under paragraph (1) shall provide standards for and facilitate the
				appropriate sharing of protected information with and between—
										(i)Federal agencies and agencies of State and
				local governments;
										(ii)emergency response providers;
										(iii)law enforcement officials;
										(iv)designated supervisory and nonsupervisory
				covered chemical facility personnel with security, operational, or fiduciary
				responsibility for the covered chemical facility; and
										(v)designated employee representatives for a
				covered chemical facility, if any.
										(B)RequirementsThe standards required to be established
				under subparagraph (A) shall include procedures for the sharing of all portions
				of a security vulnerability assessment or site security plan of a covered
				chemical facility relating to the roles and responsibilities of covered
				individuals under section 2103(h)(1) with a representative of each certified or
				recognized bargaining agent representing the covered individuals, if any, or,
				if none, with not less than 1 supervisory and not less than 1 non-supervisory
				employee with roles or responsibilities under section 2103(h)(1).
									(C)Penalties
										(i)In
				generalProtected information shall not be shared except in
				accordance with the standards provided by the regulations prescribed under
				paragraph (1).
										(ii)Knowing
				violationAny person that discloses protected information in
				knowing violation of the regulations issued under paragraph (1) shall—
											(I)be fined under
				title 18, United States Code, imprisoned for not more than 1 year, or both;
				and
											(II)in the case of a
				Federal officeholder or employee, removed from Federal office or
				employment.
											(c)Treatment of information in adjudicative
				proceedingsIn any judicial
				or administrative proceeding, protected information shall be treated in a
				manner consistent with the treatment of sensitive security information under
				section 525 of the Department of Homeland Security Appropriations Act, 2007
				(Public Law
				109–295; 120 Stat. 1381).
							(d)Other obligations unaffectedExcept as provided in section 2103(i),
				nothing in this section affects any obligation of the owner or operator of a
				chemical facility under any other law to submit or make available information
				required by such other law to—
								(1)employees of the chemical facility;
								(2)employee organizations;
								(3)health professionals;
								(4)emergency response organizations; or
								(5)the Federal Government or a State or local
				government.
								(e)Submission of information to
				CongressNothing in this
				title shall permit or authorize the withholding of information from Congress or
				any committee or subcommittee thereof.
							(f)Disclosure of independently furnished
				informationNothing in this
				title shall affect any authority or obligation of a Federal agency or agency of
				a State or local government to protect or disclose any record or information
				that the agency obtains from a chemical facility under any other law.
							2111.Methods to reduce the consequences of a
				terrorist attack
							(a)DefinitionIn this section, the term
				feasible means feasible with the use of best technology,
				techniques, and other means that the Secretary finds, after examination for
				efficacy under operational conditions and not solely under laboratory
				conditions, are available for use at a covered chemical facility.
							(b)Assessment requiredThe site
				security plan for a covered chemical facility shall include an assessment of
				methods to reduce the consequences of a terrorist attack on the covered
				chemical facility, including—
								(1)a description of the methods to reduce the
				consequences of a terrorist attack implemented and considered for
				implementation by the covered chemical facility;
								(2)the degree to which each method to reduce
				the consequences of a terrorist attack, if already implemented, has reduced,
				or, if implemented, could reduce, the potential extent of death, injury, or
				serious adverse effects to human health resulting from a release of a substance
				of concern;
								(3)the technical feasibility, costs, avoided
				costs (including liabilities), personnel implications, savings, and
				applicability of implementing each method to reduce the consequences of a
				terrorist attack; and
								(4)any other information that the owner or
				operator of the covered chemical facility considered in conducting the
				assessment.
								(c)Implementation
								(1)Implementation
									(A)In generalThe owner or operator of a covered chemical
				facility that is assigned to tier 1 or tier 2 because of the potential extent
				and likelihood of death, injury, or serious adverse effects to human health,
				the environment, critical infrastructure, public health, homeland security,
				national security, or the national economy from a release of a substance of
				concern at the covered chemical facility shall implement methods to reduce the
				consequences of a terrorist attack on the covered chemical facility if the
				Director of the Office of Chemical Facility Security determines, using the
				assessment conducted under subsection (b), that the implementation of the
				methods at the covered chemical facility—
										(i)(I)would significantly reduce the risk of
				death, injury, or serious adverse effects to human health resulting from a
				chemical facility terrorist incident; and
											(II)would not—
												(aa)increase the interim storage of a substance
				of concern outside the covered chemical facility;
												(bb)directly result in the creation of a
				covered chemical facility assigned to tier 1 or tier 2 because of the potential
				extent and likelihood of death, injury, or serious adverse effects to human
				health, the environment, critical infrastructure, public health, homeland
				security, national security, or the national economy from a release of a
				substance of concern at the covered chemical facility;
												(cc)result in the reassignment of a covered
				chemical facility from tier 3 or tier 4 to tier 1 or tier 2 because of the
				potential extent and likelihood of death, injury, or serious adverse effects to
				human health, the environment, critical infrastructure, public health, homeland
				security, national security, or the national economy from a release of a
				substance of concern at the covered chemical facility; and
												(dd)significantly increase the potential extent
				and likelihood of death, injury, or serious adverse effects to human health,
				the environment, critical infrastructure, public health, homeland security,
				national security, or the national economy from a release of a substance of
				concern due to a terrorist attack on the transportation infrastructure of the
				United States;
												(ii)can feasibly be incorporated into the
				operation of the covered chemical facility; and
										(iii)would not significantly and demonstrably
				impair the ability of the owner or operator of the covered chemical facility to
				continue the business of the covered chemical facility at its location.
										(B)Written determinationA determination made by the Director of the
				Office of Chemical Facility Security under subparagraph (A) shall be made in
				writing and include the basis and reasons for the determination, including the
				analysis of the Director of the assessment by the covered chemical facility of
				the technical feasibility, costs, avoided costs (including liabilities),
				personnel implications, savings, and applicability of implementing each method
				to reduce the consequences of a terrorist attack.
									(C)Maritime facilitiesWith respect to a covered chemical facility
				for which a facility security plan is required under
				section
				70103(c) of title 46, United States Code, a written
				determination under subparagraph (A) shall be made only after consultation with
				the Captain of the Port for the area in which the covered chemical facility is
				located.
									(2)Review of inability to comply
									(A)In generalNot later than 120 days after receipt of a
				determination made by the Director under paragraph (1), an owner or operator of
				a covered chemical facility who is unable to comply with the determination
				shall provide to the Secretary a written explanation that—
										(i)includes the reasons for noncompliance;
				and
										(ii)specifies whether the inability of owner or
				operator to comply arises under clause (ii) or (iii) of paragraph (1)(A), or
				both.
										(B)Review
										(i)In
				generalNot later than 120
				days after receipt of an explanation submitted by an owner or operator of a
				covered chemical facility under subparagraph (A), the Secretary, after
				consulting with the owner or operator, as well as experts in the subjects of
				environmental health and safety, security, chemistry, design and engineering,
				process controls and implementation, maintenance, production and operations,
				chemical process safety, and occupational health, as appropriate, shall provide
				to the owner or operator a written determination of whether, in the discretion
				of the Secretary, implementation shall be required under paragraph (1).
										(ii)Determination
				that implementation is requiredIf the Secretary determines that
				implementation is required under clause (i), the Secretary shall issue an order
				that establishes the basis for the determination, including—
											(I)the findings of the relevant
				experts;
											(II)the specific methods selected for
				implementation; and
											(III)a schedule for implementation of the
				methods at the covered chemical facility.
											(d)Agricultural Sector
								(1)DefinitionsIn this subsection:
									(A)Farm supplies merchant
				wholesalerThe term
				farm supplies merchant wholesaler means a covered chemical
				facility that is primarily engaged in the merchant wholesale distribution of
				farm supplies, including animal feeds, fertilizers, agricultural chemicals,
				pesticides, plant seeds, and plant bulbs.
									(B)Agricultural end-usersThe term agricultural
				end-users means facilities such as—
										(i)farms, including crop, fruit, nut, and
				vegetable farms;
										(ii)ranches and rangeland;
										(iii)poultry, dairy, and equine
				facilities;
										(iv)turfgrass growers;
										(v)golf courses;
										(vi)nurseries;
										(vii)floricultural operations; and
										(viii)public and private parks.
										(2)Guidance for farm supplies merchant
				wholesalers
									(A)In
				generalThe Secretary shall
				provide guidance and, as appropriate, tools, methodologies, or computer
				software, to assist farm supplies merchant wholesalers in complying with this
				section. 
									(B)Grants
				authorizedThe Secretary may
				award grants to farm supplies merchant wholesalers to assist compliance with
				subsection (b), and in awarding grants, shall give priority to farm supplies
				merchant wholesalers that, in the discretion of the Secretary, have the
				greatest need for the grants.
									(3)Assessment of agricultural
				impactsNot later than 6
				months after the date of the enactment of this title, the Secretary shall
				submit an assessment of the potential impacts of compliance with this section
				regarding the assessment and, as appropriate, implementation of methods to
				reduce the consequences of a terrorist attack on the agricultural sector
				to—
									(A)the Committee on Homeland Security and
				Governmental Affairs, the Committee on Environment and Public Works, and the
				Committee on Agriculture, Nutrition and Forestry of the Senate; and
									(B)the Committee on Homeland Security,   the
				Committee on Energy and Commerce, and the Committee on Agriculture of the House
				of Representatives.
									(4)ConsultationThe assessment required under paragraph (3)
				shall be conducted by the Secretary in consultation with other appropriate
				Federal agencies.
								(5)RequirementsThe assessment required under paragraph (3)
				shall include—
									(A)data on the scope of agricultural
				facilities to which this title applies, including—
										(i)the number and type of manufacturers,
				retailers, aerial commercial applicators, and distributors of pesticide and
				fertilizer required to assess methods to reduce the consequences of a terrorist
				attack under subsection (b); and
										(ii)the number and type of manufacturers,
				retailers, aerial commercial applicators, and distributors of pesticide and
				fertilizer assigned to tier 1 or tier 2 by the Secretary  because of the
				potential extent and likelihood of death, injury, or serious adverse effects to
				human health, the environment, critical infrastructure, public health, homeland
				security, national security, or the national economy from the release of a
				substance of concern at the covered chemical facility;
										(B)a survey of known methods, processes or
				practices, other than elimination of or cessation of manufacturing of the
				pesticide or fertilizer, that manufacturers, retailers, aerial commercial
				applicators, and distributors of pesticide and fertilizer could use to reduce
				the consequences of a terrorist attack, including an assessment of the costs
				and technical feasibility of each such method, process, or practice;
									(C)an analysis of how the assessment of
				methods to reduce the consequences of a terrorist attack under subsection (b)
				by manufacturers, retailers, aerial commercial applicators, and distributors of
				pesticide and fertilizer, and, as appropriate, the implementation of methods to
				reduce the consequences of a terrorist attack by such manufacturers, retailers,
				aerial commercial applicators, and distributors of pesticide and fertilizer
				subject to subsection (c), are likely to impact agricultural end-users;
				and
									(D)recommendations for how to mitigate any
				adverse impacts identified under subparagraph (C).
									(e)Small covered chemical facilities
								(1)DefinitionFor purposes of this subsection, the term
				small covered chemical facility means a covered chemical facility
				that—
									(A)has fewer than 350 employees employed at
				the covered chemical facility; and
									(B)is not a branch or subsidiary of another
				entity.
									(2)Guidance for small covered chemical
				facilitiesThe Secretary may
				provide guidance and, as appropriate, tools, methodologies, or computer
				software, to assist small covered chemical facilities in complying with this
				section.
								(3)Limitation on
				implementation of methodsThe Secretary may not require a small
				covered chemical facility to implement methods to reduce the consequences of a
				terrorist attack under subsection (c) unless the Secretary determines that the
				implementation of the methods at the small covered chemical facility do not
				significantly and demonstrably impair the ability of the owner or operator of
				the covered chemical facility to continue the business of the covered chemical
				facility at the location of the covered chemical facility.
								(4)Assessment of
				impacts on small covered chemical facilities
									(A)In
				generalNot later than 6
				months after the date of the enactment of this title, the Secretary shall
				submit an assessment of the potential effects on small covered chemical
				facilities of compliance with this section regarding the assessment and, as
				appropriate, implementation of methods to reduce the consequences of a
				terrorist attack to—
										(i)the Committee on Environment and Public
				Works and the Committee on Homeland Security and Governmental Affairs of the
				Senate; and
										(ii)the Committee on Energy and Commerce and
				the Committee on Homeland Security of the House of Representatives.
										(B)RequirementsThe assessment required under subparagraph
				(A) shall include—
										(i)data on the scope of small covered chemical
				facilities to which this title applies, including—
											(I)the number and type of small covered
				chemical facilities that are required to assess methods to reduce the
				consequences of a terrorist attack under subsection (b); and
											(II)the number and type of small covered
				chemical facilities assigned to tier 1 or tier 2 under section 2102(c)(1) by
				the Secretary because of the potential extent and likelihood of death, injury,
				or serious adverse effects to human health, the environment, critical
				infrastructure, public health, homeland security, national security, or the
				national economy from the release of a substance of concern at the covered
				chemical facility; and
											(ii)a discussion of how the Secretary plans to
				implement paragraph (3).
										(f)Provision of Information on Alternative
				Approaches
								(1)Information on methods to reduce
				consequences of a terrorist Act
									(A)In generalNot later than 1 year after the date of
				enactment of the Secure Chemical Facilities
				Act, the Secretary shall—
										(i)make available information on the use and
				availability of methods to reduce the consequences of a chemical facility
				terrorist attack; and
										(ii)periodically update the information
				described in clause (i).
										(B)Information to be includedThe information made available under
				subparagraph (A) may include information relating to—
										(i)general and specific types of the methods
				to reduce the consequences of a chemical facility terrorist attack;
										(ii)combinations of chemical sources,
				substances of concern, and hazardous processes or conditions for which the
				methods described in clause (i) could be appropriate;
										(iii)the availability of specific methods to
				reduce the consequences of a terrorist attack;
										(iv)the costs and cost savings resulting from
				the use of such methods;
										(v)emerging technologies that could be
				transferred from research models or prototypes to practical
				applications;
										(vi)the availability of technical assistance
				and best practices; and
										(vii)such other matters that the Secretary
				determines are appropriate.
										(2)Sector reports
				on methods to reduce consequences of a terrorist Act
									(A)In
				generalThe Secretary shall periodically make available industry
				sector reports on methods to reduce the consequences of a terrorist attack that
				are in use at chemical facilities.
									(B)Contents of
				reportThe reports described in subparagraph (A) shall include,
				by industry sector or appropriate groupings of industry sectors, elements of
				feasible technologies, techniques, or other means described in subsection (b)
				that are—
										(i)identified by
				covered chemical facilities under subsection (b) and submitted to the Secretary
				under section 2103; or
										(ii)identified by
				the Secretary from relevant information sources.
										(C)Public availabilityInformation made available under this
				paragraph—
										(i)shall not identify any specific chemical
				facility;
										(ii)shall be made available in accordance with
				section 2110; and
										(iii)shall not disclose any proprietary
				information.
										(g)Funding for methods To reduce the
				consequences of a terrorist attackThe Secretary shall make grants to covered
				chemical facilities, with priority given to the highest risk covered chemical
				facilities, as determined by the Secretary, to supplement a portion of the
				costs of implementing methods to reduce the consequences of a terrorist
				attack.
							2112.ApplicabilityThis title shall not apply to—
							(1)any chemical facility that is owned and
				operated by the Secretary of Defense;
							(2)the transportation in commerce, including
				incidental storage, of any substance of concern regulated as a hazardous
				material under
				chapter 51 of title 49,
				United States Code;
							(3)all or a specified portion of any chemical
				facility that—
								(A)is subject to regulation by the Nuclear
				Regulatory Commission (referred to in this paragraph as the
				Commission) or a State that has entered into an agreement with
				the Commission under section 274 b. of the Atomic Energy Act of 1954 (42 U.S.C.
				2021 b.);
								(B)has had security controls imposed by the
				Commission or State, whichever has the regulatory authority, on the entire
				facility or the specified portion of the chemical facility; and
								(C)has been designated by the Commission,
				after consultation with the State, if any, that regulates the facility, and the
				Secretary, as excluded from the application of this title;
								(4)any public water system subject to the Safe
				Drinking Water Act (42 U.S.C. 300f et seq.); or
							(5)any treatment works, as defined in section
				212 of the Federal Water Pollution Control Act (33 U.S.C. 1292).
							2113.Savings clause
							(a)In generalNothing in this title shall affect or
				modify in any way any obligation or liability of any person under any other
				Federal law, including—
								(1)section 112 of the Clean Air Act
				(42 U.S.C.
				7412);
								(2)the Federal Water Pollution Control Act
				(33 U.S.C. 1251 et
				seq.);
								(3)the Resource Conservation and Recovery Act
				of 1976 (42 U.S.C.
				6901 et seq.);
								(4)the National Environmental Policy Act of
				1969 (42 U.S.C. 4321
				et seq.);
								(5)the Occupational Safety and Health Act
				(29 U.S.C. 651 et
				seq.);
								(6)the National
				Labor Relations Act (29 U.S.C. 151 et seq.);
								(7)the Emergency Planning and Community Right
				to Know Act of 1986 (42 U.S.C. 11001 et seq.);
								(8)the Safe Drinking Water Act (42 U.S.C. 300f et
				seq.);
								(9)the Maritime Transportation Security Act of
				2002 (Public
				Law 107–295);
								(10)the Comprehensive Environmental Response,
				Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.);
								(11)the Toxic Substances Control Act
				(15 U.S.C. 2601 et
				seq.);
								(12)the Pollution Prevention Act of 1990 (42
				U.S.C. 13101 et seq.); and
								(13)the Fair Credit Reporting Act
				(15 U.S.C. 1681 et
				seq.).
								(b)State and local governmentsNothing in this title shall preclude or
				deny the right of any State or unit of local government to adopt or enforce any
				regulation, requirement, or standard of performance relating to environmental
				protection, health, or safety.
							(c)AccessNothing in this title shall abridge or deny
				access to a chemical facility site to any person where required or permitted
				under any other law or regulation.
							2114.Office of Chemical Facility
				Security
							(a)In generalThere is established in the Department an
				Office of Chemical Facility Security, headed by a Director, who shall—
								(1)be a member of the Senior Executive Service
				under section 5382 of title 5, United States Code; and
								(2)be responsible for carrying out the
				responsibilities of the Secretary under this title.
								(b)Professional qualificationsThe individual selected by the Secretary as
				the Director of the Office of Chemical Facility Security shall have
				professional qualifications and experience necessary for effectively directing
				the Office of Chemical Facility Security and carrying out this title,
				including—
								(1)a demonstrated knowledge of—
									(A)physical infrastructure protection;
									(B)cybersecurity;
									(C)chemical facility security;
									(D)hazard analysis;
									(E)chemical process engineering;
									(F)chemical process safety reviews; or
									(2)other such qualifications that the
				Secretary determines to be necessary.
								(c)Selection processThe Secretary shall—
								(1)make a reasonable effort to select an
				individual to serve as the Director of the Office of Chemical Facility Security
				from among a group of candidates that is diverse with respect to race,
				ethnicity, age, gender, and disability characteristics; and
								(2)submit information on the selection
				process, including details on efforts to assure diversity among the candidates,
				to—
									(A)the Committee on Homeland Security and
				Governmental Affairs of the Senate; and
									(B)the Committee on Homeland Security and the
				Committee on Energy and Commerce of the House of Representatives.
									(d)Outreach support
								(1)Point of contactThe Secretary shall designate a point of
				contact for the Administrator of the Environmental Protection Agency, and the
				head of any other agency designated by the Secretary, with respect to the
				requirements under this title.
								(2)OutreachThe Secretary shall, as appropriate, and in
				accordance with this title, inform State emergency response commissions
				appointed under section 301(a) of the Emergency Planning and Community
				Right-To-Know Act of 1986 (42 U.S.C. 11001), local emergency
				planning committees appointed under section 301(c) of that Act, and any other
				entity designated by the Secretary of the findings of the Office of Chemical
				Facility Security so that the commissions and committees may update emergency
				planning and training procedures.
								2115.Security background checks of covered
				individuals at certain chemical facilities
							(a)Definition of security background
				checkIn this section, the
				term security background check means a review, at no cost to an
				individual subject to the review, under subsection (b)(1) to identify
				individuals who may pose a threat to chemical facility security, to national
				security, or of terrorism of—
								(1)relevant databases to verify and validate
				identity;
								(2)relevant criminal history databases;
								(3)in the case of an alien (as defined in
				section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(3))), the relevant databases to determine the status of
				the alien under the immigration laws of the United States;
								(4)the consolidated terrorist watchlist;
				and
								(5)any other relevant information or
				databases, as determined by the Secretary.
								(b)Regulations issued by the
				Secretary
								(1)In general
									(A)RequirementThe Secretary shall issue regulations to
				require covered chemical facilities to establish personnel surety for
				individuals described in subparagraph (B) by conducting appropriate security
				background checks and ensuring appropriate credentials for unescorted visitors
				and personnel of the covered chemical facility, including permanent and
				part-time personnel, temporary personnel, and contract personnel,
				including—
										(i)measures designed to verify and validate
				identity;
										(ii)measures designed to check criminal
				history;
										(iii)measures designed to verify and validate
				legal authorization to work; and
										(iv)measures designed to identify individuals
				with terrorist ties.
										(B)Individuals describedFor purposes of subparagraph (A), an
				individual described in this subparagraph is—
										(i)a covered individual who—
											(I)has unescorted access to restricted areas
				or critical assets; or
											(II)is provided with a copy of a security
				vulnerability assessment or site security plan;
											(ii)an individual associated with a covered
				chemical facility, including any designated employee representative, who is
				provided with a copy of a security vulnerability assessment or site security
				plan; or
										(iii)an individual who is determined by the
				Secretary to require a security background check based on chemical facility
				security performance standards.
										(2)RegulationsThe regulations required under paragraph
				(1) shall set forth—
									(A)the scope of the security background
				checks, including—
										(i)a list of offenses that are reasonably
				related to terrorism at a chemical facility and therefore disqualify, on an
				interim or permanent basis, the individual from working at the covered chemical
				facility;
										(ii)the time period after which an interim
				disqualifying offense is no longer a disqualification, including applying the
				time periods described in part 1572 of title 49, Code of Federal Regulations,
				or any successor thereto, where applicable to the offenses identified in clause
				(i); and
										(iii)the time period covered for each person
				subject to a security background check under paragraph (1);
										(B)the processes to conduct the security
				background checks;
									(C)the necessary biographical information and
				other data required in order to conduct the security background checks;
									(D)a redress process for an adversely affected
				individual consistent with subsections (c) and (d);
									(E)a prohibition on an owner or operator of a
				covered chemical facility misrepresenting to an employee or other relevant
				individual, including an arbiter involved in a labor arbitration, the scope,
				application, or meaning of any rules, regulations, directives, or guidance
				issued by the Secretary related to security background check requirements for
				covered individuals when conducting a security background check; and
									(F)a requirement
				that any adverse employment decision based on a finding in subparagraph (C), of
				a person subject to a security background check under subsection (a)(1), shall
				be based on accurate and up-to-date information.
									(c)Misrepresentation of adverse employment
				decisionsThe regulations
				required under subsection (b)(1) shall provide that it shall be a
				misrepresentation under subsection (b)(2)(E) to attribute an adverse employment
				decision, including removal or suspension of an employee, to the regulations
				unless the owner or operator of a covered chemical facility determines, after
				opportunity for appropriate redress under the processes provided under
				subsection (d)(1), that the individual subject to the adverse employment
				decision—
								(1)(A)meets the requirements for interim or
				permanent disqualifying offenses reasonably related to terrorism at a covered
				chemical facility promulgated under subsection (b)(1);
									(B)is on the consolidated terrorist watchlist;
				or
									(C)is determined, as a result of the security
				background check, not to be legally authorized to work in the United States;
				and
									(2)has been informed
				of the basis for the decision and the full rights of the individual to the
				prompt appeals and reconsideration procedures under subsection (d) before an
				adverse employment action is taken.
								(d)Redress ProcessesThe regulations issued by the Secretary
				under subsection (b) shall—
								(1)provide an adequate and prompt redress
				process for an individual subject to a security background check under
				subsection (b)(1) who is subjected to an adverse employment decision, including
				removal or suspension of the individual, due to a determination by the employer
				under subsection (c), that is consistent with the appeals process established
				under section 70105(c) of title 46, United States Code, including all rights
				to—
									(A)hearings before an administrative law
				judge;
									(B)scope of review; and
									(C)a review of an unclassified summary of
				classified evidence equivalent to the summary provided in part 1515 of title
				49, Code of Federal Regulations;
									(2)provide an adequate and prompt redress
				process for an individual subject to a security background check under
				subsection (b)(1) who is subjected to an adverse employment decision, including
				removal or suspension of the individual, due to a violation of subsection
				(b)(2)(E), which shall not preclude the exercise of any other rights available
				under collective bargaining agreements or applicable laws;
								(3)establish a reconsideration process
				described in subsection (e) for an individual subject to an adverse employment
				decision that was attributed by an owner or operator to the regulations
				required under subsection (b)(1);
								(4)include the
				authority to order an appropriate remedy, including reinstatement of the
				individual subject to a security background check under subsection (b)(1), if
				the Secretary determines that the adverse employment decision was made—
									(A)in violation of
				the regulations required under subsection (b)(1);
									(B)as a result of an
				erroneous determination by the Secretary to place the individual on the
				consolidated terrorist watchlist; or
									(C)as a result of an
				erroneous determination by the owner or operator of a covered chemical facility
				under subsection (c);
									(5)ensure that the redress processes required
				under paragraphs (1) and (2) afford to the individual a full disclosure of any
				public-record event covered under subsection (c) that provides the basis for an
				adverse employment decision; and
								(6)ensure that the individual subject to a
				security background check under subsection (b)(1) receives the full wages and
				benefits due to the individual until all redress processes under this
				subsection are exhausted.
								(e)Reconsideration process
								(1)In generalThe reconsideration process required under
				subsection (d)(3) shall—
									(A)require the Secretary to determine, within
				30 days after receiving a petition submitted by an individual subject to an
				adverse employment decision that was attributed by an owner or operator to the
				regulations required under subsection (b)(1), whether the individual poses a
				security risk to the covered chemical facility; and
									(B)include procedures consistent with
				section
				70105(c) of title 46, United States Code, including all rights
				to—
										(i)hearings before an administrative law
				judge;
										(ii)scope of review; and
										(iii)a review of an unclassified summary of
				classified evidence equivalent to the summary provided in part 1515 of title
				49, Code of Federal Regulations.
										(2)Determination by the
				SecretaryIn making a
				determination described under paragraph (1)(A), the Secretary shall—
									(A)give consideration to the circumstance of
				any disqualifying act or offense, restitution made by the individual, Federal
				and State mitigation remedies, and other factors from which it may be concluded
				that the individual does not pose a security risk to the covered chemical
				facility; and
									(B)determine whether the individual poses a
				security risk to the covered chemical facility to the petitioner and to the
				owner or operator of the covered chemical facility.
									(3)Owner or operator
				reconsiderationIf the
				Secretary determines under paragraph (1)(A) that the individual does not pose a
				security risk to the covered chemical facility, it shall be a prohibited
				misrepresentation for the owner or operator of the covered chemical facility to
				continue to attribute the adverse employment decision to the regulations under
				subsection (b)(1).
								(f)Restrictions on use and maintenance of
				informationInformation
				obtained under this section by the Secretary or the owner or operator of a
				covered chemical facility—
								(1)may not be made available to the
				public;
								(2)may not be accessed by an employee of the
				covered chemical facility, except for an employee who is directly involved with
				collecting the information or conducting or evaluating security background
				checks;
								(3)shall be maintained confidentially by the
				covered chemical facility and the Secretary;
								(4)shall be used only for making
				determinations under this section; and
								(5)may be shared by the Secretary with other
				Federal law enforcement agencies and law enforcement agencies of State and
				local governments.
								(g)Savings clause
								(1)Rights and responsibilitiesNothing in this section shall be construed
				to abridge any right or responsibility of an individual subject to a security
				background check under subsection (b)(1) or an owner or operator of a covered
				chemical facility under any other Federal law, the law of a State or local
				government, or a collective bargaining agreement.
								(2)Existing rightsNothing in this section shall be construed
				as creating any new right or modifying any existing right of an individual to
				appeal a determination by the Secretary as a result of a check against a
				terrorist watch list.
								(h)PreemptionNothing in this section shall be construed
				to preempt, alter, or affect a Federal law or the law of a State local or local
				government that requires criminal history background checks, checks on the
				authorization of an individual to work in the United States, or other
				background checks of individuals subject to security background checks under
				subsection (b)(1).
							(i)Department-Conducted security background
				check
								(1)In
				generalThe regulations under
				subsection (b)(1) shall set forth a process by which the Secretary, on an
				ongoing basis, shall determine whether alternate security background checks
				conducted by the Secretary are sufficient to meet the requirements under this
				section such that no additional security background check under this section is
				required for an individual for whom the qualifying alternate security
				background check was conducted.
								(2)Submission of
				information for verificationThe Secretary may require the owner or
				operator of a covered chemical facility to which an individual will have
				unescorted access to sensitive or restricted areas to submit identifying
				information about the individual and the alternate security background check
				conducted for the individual to the Secretary in order to enable the Secretary
				to verify the validity of the alternate security background check.
								(3)Determination
				of exemption from security background check
									(A)In
				generalThe Secretary shall
				determine whether a security background check under this section is required
				for an individual holding a transportation security card issued under
				section
				70105 of title 46, United States Code.
									(B)RegulationsIf
				the Secretary determines under subparagraph (A) that no background check is
				required for an individual holding a transportation security card issued under
				section 70105 of title 46, United States Code, the Secretary shall include the
				determination in the regulations required under subsection (b)(1).
									(j)Termination of employmentIf, as the result of a security background
				check, an owner or operator of a covered chemical facility finds that a covered
				individual is not legally authorized to work in the United States, the owner or
				operator shall cease to employ the covered individual, subject to the
				appropriate redress processes available to the individual under this
				section.
							2116.Citizen enforcement
							(a)In generalExcept as provided in subsection (c), a
				person may bring a civil action—
								(1)against any governmental entity (including
				the United States and any other governmental instrumentality or agency, to the
				extent permitted by the eleventh amendment to the Constitution of the United
				States, and any federally owned-contractor operated facility) alleged to be in
				violation of any order that has become effective under this title; or
								(2)against the Secretary, for an alleged
				failure to perform any act or duty under this title that is not discretionary
				for the Secretary.
								(b)Court of jurisdiction
								(1)In generalAny action under subsection (a)(1) shall be
				brought in the district court of the United States for the district in which
				the alleged violation occurred.
								(2)Action against
				the SecretaryAny action
				brought under subsection (a)(2) may be brought in the district court of the
				United States for the district in which the alleged violation occurred or in
				the United States District Court for the District of Columbia.
								(3)ReliefA district court of the United States may,
				without regard to the amount in controversy or the citizenship of the
				parties—
									(A)enforce an order described in subsection
				(a)(1);
									(B)order a governmental entity to take such
				action as may be necessary to enforce an order described in subsection (a)(1);
				and
									(C)in a civil action brought under subsection
				(a)(2), order the Secretary to perform a non-discretionary act or duty under
				this title, and impose civil penalties, as appropriate, under section
				2107.
									(c)Actions prohibitedA civil action may not be filed under
				subsection (a) before 60 days after the date on which the person commencing the
				action has given notice of the alleged violation to—
								(1)the Secretary; and
								(2)in the case of an action under subsection
				(a)(1), any governmental entity alleged to be in violation of an order.
								(d)NoticeNotice under this section shall be given in
				such manner as the Secretary shall prescribe by regulation.
							(e)InterventionIn any action under this section, the
				Secretary, if not a party, may intervene as a matter of right.
							(f)CostsIf determined appropriate by the court, the
				court may award the costs of litigation (including reasonable attorney and
				expert witness fees) to the prevailing or substantially prevailing party in a
				civil action under subsection (a).
							(g)BondThe court may, if a temporary restraining
				order or preliminary injunction is sought, require the filing of a bond or
				equivalent security in accordance with the Federal Rules of Civil
				Procedure.
							(h)Other rights preservedNothing in this section shall restrict any
				right which any person (or class of persons) may have under any statute or
				common law.
							2117.Citizen petitions
							(a)RegulationsThe Secretary shall issue regulations to
				establish a citizen petition process for petitions described in subsection (b),
				which shall establish—
								(1)the format for the petitions;
								(2)the procedure for investigation of the
				petitions;
								(3)the procedure for response to the
				petitions, including timelines;
								(4)the procedure for referral to and review by
				the Office of the Inspector General of the Department without deference to a
				determination made by the Secretary with respect to the petition; and
								(5)the procedure for rejection or acceptance
				by the Secretary of the recommendation of the Office of the Inspector
				General.
								(b)PetitionsThe regulations promulgated under
				subsection (a) shall allow any person to file a petition with the
				Secretary—
								(1)identifying any person (including the
				United States and any other governmental instrumentality or agency, to the
				extent permitted by the eleventh amendment to the Constitution of the United
				States) alleged to be in violation of any standard, regulation, condition,
				requirement, prohibition, plan, or order that has become effective under this
				title; and
								(2)describing the alleged violation of any
				standard, regulation, condition, requirement, prohibition, plan, or order that
				has become effective under this title by the person described in paragraph
				(1).
								(c)RequirementsAfter the Secretary issues regulations
				under subsection (a), the Secretary shall—
								(1)accept all petitions described under
				subsection (b) that meet the requirements of the regulations issued under
				subsection (a);
								(2)investigate all allegations contained in
				accepted petitions;
								(3)determine whether enforcement action will
				be taken concerning the alleged violation or violations;
								(4)respond to all accepted petitions promptly
				and in writing;
								(5)include in all responses to petitions a
				brief and concise statement, to the extent permitted under section 2110, of the
				allegations, the steps taken to investigate, the determination made, and the
				reasons for such determination;
								(6)maintain an internal record including all
				protected information relating to the determination;
								(7)with respect to any petition for which the
				Secretary has not made a timely response or the response of the Secretary is
				unsatisfactory to the petitioner, provide the petitioner with the opportunity
				to request—
									(A)a review of the full record by the
				Inspector General of the Department, including a review of protected
				information; and
									(B)the formulation of recommendations by the
				Inspector General and submittal of such recommendations to the Secretary and,
				to the extent permitted under section 2110, to the petitioner; and
									(8)respond to a recommendation submitted by
				the Inspector General under paragraph (7) by adopting or rejecting the
				recommendation.
								2118.Notification system to address public
				concerns
							(a)EstablishmentThe Secretary shall establish a
				notification system, which shall provide an individual the ability to report,
				via telephonic and Internet-based means, a suspected security deficiency or
				suspected noncompliance with this title.
							(b)AcknowledgmentWhen the Secretary receives a report
				through the notification system established under subsection (a), the Secretary
				shall respond to the report in a timely manner, but in no case shall the
				Secretary respond to such a report later than 30 days after receipt of the
				report.
							(c)Steps To address problemsThe Secretary shall—
								(1)review each report received through the
				notification system established under subsection (a); and
								(2)as necessary, take appropriate enforcement
				action under section 2107.
								(d)Feedback requiredUpon request, the Secretary shall provide
				to the individual who reported the suspected security deficiency or
				noncompliance through the notification system established under subsection (a)
				a written response that includes the findings of the Secretary with respect to
				the report submitted by the individual and what, if any, compliance action was
				taken in response to the report.
							(e)Inspector General report required
								(1)In
				generalThe Inspector General
				of the Department shall submit to the Committee on Homeland Security and
				Governmental Affairs and the Committee on Environment and Public Works of the
				Senate and the Committee on Homeland Security and the Committee on Energy and
				Commerce of the House of Representatives an annual report on the reports
				received under the notification system established under subsection (a) and the
				disposition of the reports by the Secretary.
								(2)Confidential
				informationThe report
				required under paragraph (1) shall be made publically available, except for
				protected information as determined by the Inspector General, which shall be
				submitted to Congress in an appendix to the report.
								2119.Emergency
				response capacity study
							(a)Assessment and
				report
								(1)In
				generalThe Secretary shall assess and submit a report to
				Congress on the emergency response resources that would be required in order to
				feasibly respond to a worst-case chemical facility terrorist incident,
				including worst-case release of a substance of concern.
								(2)ContentsThe
				report required under paragraph (1) shall describe—
									(A)the availability
				of fire, police, medical, and other response personnel;
									(B)the sufficiency
				of emergency response facilities, equipment, and supplies;
									(C)the logistical
				feasibility of evacuation;
									(D)the carrying
				capacity of impeded and unimpeded evacuation routes;
									(E)the protective
				capacity of structures;
									(F)the availability
				of health and environmental hazard detection, identification, monitoring,
				cleanup, and decontamination;
									(G)the surge
				capacities of hospitals and other health care facilities;
									(H)the feasibility
				of warning persons within vulnerable areas prior to impact and the capacity of
				community notification and warning systems;
									(I)the protection of
				vulnerable populations and immobilized populations (including in schools, day
				care centers, nursing homes, hospitals, sports arenas, shopping malls, homes,
				and businesses);
									(J)any additional
				relevant planning provisions identified in section 303(c) of the Emergency
				Planning and Community Right to Know Act (42 U.S.C. 11003(c));
									(K)the necessary
				funding, organization (including interagency coordination), personnel,
				training, equipment, exercises, transportation, community notification,
				medical, infrastructure, and other elements to appropriately address any
				deficiencies in response capacities; and
									(L)any additional
				factors affecting the feasibility of appropriately responding to a worst-case
				chemical facility terrorist incident, including worst-case release of a
				substance of concern.
									(3)Public
				availabilityThe report required under this section shall be made
				publicly available, and shall not include protected information.
								(4)Confidential
				informationThe Secretary shall submit any protected information
				relating to the report required under paragraph (1) to Congress in an appendix
				to the report.
								2120.Annual report to Congress
							(a)Annual ReportNot later than 1 year after the date of
				enactment of this title, and annually thereafter for 10 years, the Secretary
				shall submit a report on progress in achieving compliance with this title
				to—
								(1)the Committee on Homeland Security and
				Governmental Affairs and the Committee on Environment and Public Works of the
				Senate; and
								(2)the Committee on Homeland Security and the
				Committee on Energy and Commerce of the House of Representatives.
								(b)RequirementEach report required under subsection (a)
				shall include—
								(1)a qualitative discussion of how covered
				chemical facilities, differentiated by tier, have reduced the risks of chemical
				facility terrorist incidents at the covered chemical facilities,
				including—
									(A)a generalized summary of measures
				implemented by covered chemical facilities in order to meet each risk-based
				chemical facility performance standard established under this title, and the
				measures that the covered chemical facilities already had in place—
										(i)in the case of the first report under this
				section, before the issuance of the final rule implementing the regulations
				known as the Chemical Facility Anti-Terrorism Standards, issued
				on April 9, 2007; and
										(ii)in the case of each subsequent report,
				since the submittal of the most recent report submitted under this section;
				and
										(B)any other generalized summary the Secretary
				determines appropriate to describe the measures covered chemical facilities are
				implementing to comply with this title; and
									(2)a quantitative summary of how the covered
				chemical facilities, differentiated by tier, are complying with this title
				during the period covered by the report and how the Secretary is implementing
				and enforcing this title during the period covered by the report,
				including—
									(A)the number of chemical facilities that
				provided the Secretary with information about possessing substances of concern,
				as described in section 2102(b)(2);
									(B)the number of covered chemical facilities
				assigned to each tier;
									(C)the number of security vulnerability
				assessments and site security plans submitted by covered chemical
				facilities;
									(D)the number of security vulnerability
				assessments and site security plans approved and disapproved by the
				Secretary;
									(E)the number of covered chemical facilities
				without an approved security vulnerability assessment or site security
				plan;
									(F)the number of chemical facilities that have
				been assigned to a different tier or are no longer designated as a covered
				chemical facility by the Secretary due to implementation of a method to reduce
				the consequences of a terrorist attack and a description of the method;
									(G)the number of orders for compliance issued
				by the Secretary;
									(H)the administrative penalties assessed by
				the Secretary for noncompliance with this title;
									(I)the civil penalties assessed by the court
				for noncompliance with this title;
									(J)the number of terrorist watchlist checks
				conducted by the Secretary in order to comply with this title;
									(K)the number of appeals conducted by the
				Secretary and the number of petitions for reconsideration considered by the
				Secretary under the processes established under subsections (d) and (e) of
				section 2115, including those appeals and reconsiderations addressing the
				processes described under section 2115(c);
									(L)aggregate information regarding the time
				taken for the appeals described in subparagraph (K);
									(M)aggregate information regarding the manner
				in which the appeals described in subparagraph (K) were resolved;
									(N)based on information provided to the
				Secretary annually by each owner or operator of a covered chemical facility,
				the number of individuals subjected to adverse employment decisions that were
				attributed by the owner or operator to the regulations required under section
				2115(b)(1); and
									(O)any other data the Secretary determines
				appropriate to describe compliance with this title by chemical facilities and
				the implementation of this title by the Secretary.
									(c)Public availabilityA report submitted under this section shall
				be made publicly available.
							2121.Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary to carry out this title—
							(1)$300,000,000 for each of fiscal years 2013
				and 2014, of which $150,000,000 shall be made available for grants under
				section 2111(g) for methods to reduce the consequences of a terrorist attack,
				of which up to $3,000,000 shall be made available for grants authorized under
				section 2111(d)(2); and
							(2)$275,000,000 for each of fiscal years 2015,
				2016, and 2017, of which $150,000,000 shall be made available for grants under
				section 2111(g) for methods to reduce the consequences of a terrorist attack,
				of which up to $3,000,000 shall be made available for grants authorized under
				section
				2111(d)(2).
							.
			(b)Clerical AmendmentThe table of contents in section 1(b) of
			 such Act is amended by adding at the end the following:
				
					
						TITLE XXI—Regulation of Security Practices
				at Chemical Facilities
						Sec. 2101. Definitions.
						Sec. 2102. Risk-based designation and
				ranking of covered chemical facilities.
						Sec. 2103. Security vulnerability
				assessments and site security plans.
						Sec. 2104. Site inspections.
						Sec. 2105. Records.
						Sec. 2106. Timely sharing of threat information.
						Sec. 2107. Enforcement.
						Sec. 2108. Whistleblower protections.
						Sec. 2109. Federal preemption.
						Sec. 2110. Protection of information.
						Sec. 2111. Methods to reduce the consequences of a terrorist
				attack.
						Sec. 2112. Applicability.
						Sec. 2113. Savings clause.
						Sec. 2114. Office of Chemical Facility Security.
						Sec. 2115. Security background checks of covered individuals at
				certain chemical facilities.
						Sec. 2116. Citizen enforcement.
						Sec. 2117. Citizen petitions.
						Sec. 2118. Notification system to address public
				concerns.
						Sec. 2119. Emergency response capacity study.
						Sec. 2120. Annual report to Congress.
						Sec. 2121. Authorization of
				appropriations.
					
					.
			(c)Conforming repeal
				(1)RepealThe Department of Homeland Security
			 Appropriations Act, 2007 (Public Law 109–295) is amended by
			 striking section 550 (6 U.S.C. 121 note).
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on the date of the enactment of this
			 Act.
				(d)Regulations
				(1)Deadlines
					(A)Proposed
			 rulesNot later that 6 months
			 after the date of enactment of this Act, the Secretary of Homeland Security
			 shall issue proposed rules to carry out title XXI of the Homeland Security Act
			 of 2002, as added by subsection (a).
					(B)Final
			 rulesNot later than 18
			 months after the date of enactment of this Act, the Secretary of Homeland
			 Security shall issue final rules to carry out title XXI of the Homeland
			 Security Act of 2002, as added by subsection (a).
					(2)ConsultationIn developing and implementing the rules
			 issued under paragraph (1), the Secretary of Homeland Security shall consult
			 with the Administrator of the Environmental Protection Agency, and other
			 persons, as appropriate, regarding—
					(A)the designation of substances of
			 concern;
					(B)methods to reduce the consequences of a
			 terrorist attack;
					(C)security at drinking water facilities and
			 wastewater treatment works;
					(D)the treatment of protected information;
			 and
					(E)any other matters the Secretary determines
			 necessary.
					(3)Sense of Congress regarding
			 CFATSIt is the sense of
			 Congress that—
					(A)the Secretary of Homeland Security was
			 granted statutory authority under section 550 of the Department of Homeland
			 Security Appropriations Act, 2007 (6 U.S.C. 121 note) to regulate security
			 practices at chemical facilities until October 1, 2009; and
					(B)under section 550 of the Department of
			 Homeland Security Appropriations Act, 2007 (6 U.S.C. 121 note), the Secretary
			 prescribed regulations known as the Chemical Facility Anti-Terrorism Standards
			 (referred to in this section as CFATS regulations).
					(4)Interim use and amendment of
			 CFATSUntil the final rules
			 issued under paragraph (1) take effect, in carrying out title XXI of the
			 Homeland Security Act of 2002, as added by subsection (a), the Secretary may,
			 to the extent the Secretary determines appropriate—
					(A)continue to carry out the CFATS
			 regulations, as in effect on the day before the date of enactment of this
			 Act;
					(B)amend the CFATS regulations as may be
			 necessary to ensure that the CFATS regulations are consistent with this Act and
			 the amendments made by this Act; and
					(C)continue using any tools developed for
			 purposes of the CFATS regulations, including the list of substances of concern,
			 usually referred to as Appendix A, and the chemical security
			 assessment tool (which includes facility registration, a top-screen
			 questionnaire, a security vulnerability assessment tool, a site security plan
			 template, and a chemical vulnerability information repository).
					(5)Update of facility plans assessments and
			 plans prepared under CFATSThe owner or operator of a covered chemical
			 facility that, before the effective date of the final regulations issued under
			 paragraph (1), submits a security vulnerability assessment or site security
			 plan under the CFATS regulations, shall be required to update or amend the
			 security vulnerability assessment and site security plan of the facility to
			 reflect any additional requirements under this Act or the amendments made by
			 this Act, according to a timeline established by the Secretary.
				(e)Review of designation of sodium
			 fluoroacetate as a substance of concernThe Secretary of Homeland Security shall
			 review the designation of sodium fluoroacetate as a substance of concern under
			 section 2102(d) of the Homeland Security Act of 2002, as added by subsection
			 (a), by the earlier of—
				(1)the date of the first periodic review
			 conducted under section 2102(d) of the Homeland Security Act of 2002;
			 and
				(2)the date that is 1 year after the date of
			 enactment of this Act.
				
